Name: Council Regulation (EEC) No 499/86 of 25 February 1986 fixing, for 1986, the initial quota that the Portuguese Republic may apply to certain wines coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/43 COUNCIL REGULATION (EEC) No 499/86 of 25 February 1986 fixing, for 1986, the initial quota that the Portuguese Republic may apply to certain wines coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas , under Article 269 ( 2 ) of the Act of Accession , the Portuguese Republic may, during the first stage , maintain quantitative restrictions in the form of quotas on the importation of certain wines coming from the Community as constituted on 31 December 1985 ; Whereas paragraph 2 (b) of that Article specifies that the initial quota applicable in 1986 shall be fixed for each product either at 3 °/o of the average of Portuguese production during the last three years before accession for which statistics are available , or at the average of Portuguese imports made during the last three years before accession for which statistics are available should this give a greater amount ; Whereas the statistics at present available show that the first of these criteria must be adopted to fix the initial quota ; Whereas , from 1 March to 31 December 1986, the applicable quota is to be equal to the initial quota , less one-sixth , HAS ADOPTED THIS REGULATION : Article 1 The initial quota that under Article 269 (2 ) of the Act of Accession the Portuguese Republic may apply to the importation of certain wines falling within heading No ex 22.05 of the Common Customs Tariff, coming from the Community as constituted on 31 December 1985 , shall be as set out in the Annex hereto . From 1 March to 31 December 1986 the amount in question shall be reduced by one-sixth . Article 2 The detailed rules for the application of the quota system referred to in Article 269 of the Act of Accession shall , where necessary, be adopted in accordance with the procedure laid down in Article 67 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3768 / 85 (2). Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS O OJ No L 54 , 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 . No L 54/44 Official Journal of the European Communities 1 . 3 . 86 ANNEX CCT heading No Description Initial quota for 1986 (hectolitres) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mush ­ room ' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C :  Wine not put up in bottles with 'mushroom' stoppers held in place by ties or fastenings , with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol. II . Of an actual alcoholic strength by volume exceeding 13 % vol. but not exceeding 15 % vol. ¢ 234 000